Citation Nr: 1732964	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for syncopal episodes, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from July 1985 to July 1994, with periods of active duty from July 1985 to November 1985 and from November 1990 to May 1991.  She had service in the Southwest Asia theater of operations from January 1991 to May 1991.  Her military occupational specialty was medical specialist.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The case was previously before the Board in September 2015 and June 2016 when the issue above was remanded for additional development.

In June 2016 the Board, remanded issues of entitlement to service connection for nocturia and right hip disability in addition to the issue listed above.  Thereafter, in a February 2017 rating decision the RO granted entitlement to service connection for nocturia, right hip osteoarthritis, limitation of abduction and adduction of the right hip, and limitation of extension of the right hip.  As these decisions represent complete grants of the benefits sought on appeal with regard to these issues, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The most competent and persuasive evidence weighs against a finding that the Veteran has a disability manifested by syncopal episodes that is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability manifested by syncopal episodes have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the September 2015 and June 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e).

For purposes of section 3.317, there are two types of qualifying chronic disabilities: undiagnosed illnesses and medically unexplained chronic multi-symptom illnesses.  38 C.F.R. § 3.317 (a)(2).  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran seeks entitlement to service connection for syncopal episodes, to include as due to an undiagnosed illness.  She is a Persian Gulf Veteran.

Service treatment records reveal an enlistment examination in July 1985.  The examination does not identify any dizziness or syncopal episodes; no pertinent defects or diagnoses were noted by the examiner.  The Veteran reported on the Report of Medical History at entrance that she had dizziness or fainting spells.  In the examiner's notes it was reported that the Veteran had no faints, dizziness since two months prior, no doctor, not considered disabling.  A June 1989 physical examination and Report of Medical History were silent for any findings or complaints of fainting or dizziness.  The Veteran checked "no" to having or ever had dizziness or fainting spells.  On a November 1990 Report of Medical History prior to deployment, the Veteran again checked "no" to having had dizziness or fainting spells.  That examiner noted "no significant medical prob[lems]."  On an April 1991 Report of Medical History, the Veteran again checked "no" to history of dizziness or fainting.  No defects or diagnoses were noted on the contemporaneous medical examination conducted just prior to her release from active duty.

In a statement dated in September 2007 the Veteran reported that she experienced fainting spells.  She indicated that she did not have this condition prior to service in the Gulf War.  

On an authorization form dated in September 2007 the Veteran reported that she passed out and hit her head on a concrete floor.  She stated that the doctor told her that it was from fatigue.  She reported that since she had had several fainting spells.

The Veteran was afforded a VA examination in February 2007.  The examiner noted that the Veteran reported syncopal episodes that began after service, approximately 10 years prior to the examination.  At that time she was indicated that she was taken to a hospital and was told that the episode was due to fatigue.  She reported having two subsequent fainting spells and stated that the last episode was approximately two years prior to the examination.  She stated that prior to the episode she had noted nausea, sensation of feeling hot, and palpitations.  She reported losing consciousness for a few seconds and denied any specific triggers.  She denied any history of seizures or heart disease.  She denied recent syncopal episodes and denied any symptoms at the time of the examination.

The examiner reported that the Veteran reported dizziness at her enlistment/Army/National Guard examination in July 1985.  No assessment for dizziness at the time was noted.  The examiner stated that subsequent service medical records were negative for documentation of dizziness.

After examination, the examiner reported that the Veteran appeared to have episodes of vasovagal syncope.  Thereafter, after reiterating that the Veteran had not had any episodes recently and that the Veteran's service treatment records did not reveal any episodes in service, the examiner rendered the opinion that the Veteran's prior syncopal episodes are less likely as not caused by or related to her service.

In June 2013 the Veteran complained of dizziness.  In June 2015 the Veteran was treated for hypoglycemia and palpitations.  

A VA medical opinion was obtained in November 2015.  After review of the claims file, the examiner rendered the opinion that the Veteran's claimed disabilities, including vertigo, were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's service records do not document a chronic on-going treatment or condition for vertigo.  The examiner stated that there is no documentation of a relation between a specific toxic exposure event in Southwest Asia and Veteran's complaint of vertigo.  The examiner reported that the Veteran's vertigo is diagnosed as vasovagal syncope which is a specific diagnosis.  The examiner noted that the Veteran has had a problem with alcohol abuse, marijuana abuse, and cocaine abuse which can contribute to symptoms of syncope.

In a May 2016 statement, the Veteran's representative noted that while the Veteran was not diagnosed with vasovagal syncope in service, the Veteran's July 1985 and June 1989 physicals indicate that the Veteran suffered from complications related to car, train, sea, or air sickness.  The representative argued that this inferred that the Veteran's syncopal episodes could have been a pre-existing condition that was aggravated by her military service.  

Pursuant to the Board remand, the Veteran was afforded a VA ear condition examination in December 2016.  The Veteran provided a prior history in the year 2000 of fainting while in the post office and required 22 stitches.  At the examination she was able to predict a pending syncopal episode when she has symptoms of increased heart rate, flushing, and blurred vision.  The examiner reported that the last syncopal episode was in 2015 in which she required hospitalization and was treated for hypoglycemia and hypokalemia.  The examiner stated that the Veteran had not been prescribed medication to prevent syncope.  Lastly, the examiner reported that the ear DBQ was not completed because there was no ear condition causing the Veteran's problem with syncope. 

A VA medical opinion was obtained in December 2016.  The examiner rendered the opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that upon review of all available medical evidence there was insufficient evidence supporting a disability of syncope during service.  The examiner reported that the November 2015 examiner determined that the Veteran had a diagnosis of vasovagal syncope and that it was less likely than not that this disability was related to service.  The examiner further stated that in a May 2016 informal hearing presentation, the Veteran asserted that she had not been diagnosed with vasovagal syncope in service.  Therefore, it is less likely than not that the claimed condition has direct service connection.

The examiner further opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner reported that upon review of all available medical evidence, it was noted on the July 1985 enlistment examination that on the Report of Medical History, the Veteran indicated she had experienced dizziness or fainting spells.  The in-service examiner noted that the Veteran had a history of fainting and getting dizzy two months previously but had not gone to the doctor.  The VA examiner stated that this establishes a pre-existing syncopal condition.  However, the VA examiner reported that an opinion for aggravation cannot be rendered without resorting to mere speculation based on the Veteran's syncope has a multifactorial etiology that includes anemia, alcohol use, metabolic abnormalities, malnutrition, etc.  The VA examiner stated that it cannot be determined whether service aggravated the Veteran's condition. 

The Board finds that entitlement to service connection for syncopal episodes is not warranted.  Initially, the Board notes that the Veteran has a clinical diagnosis of vasovagal syncope; therefore, consideration on a presumptive basis based upon service in the Persian Gulf is not warranted.

The December 2016 medical opinion responded to the Board's question as to whether the Veteran's syncope pre-existed service and if so, whether it was aggravated by service; however, application of that particular concept is not appropriate here.  The Veteran's enlistment examination includes references to a history of fainting and the examiner's comment on that, but does not include any specific defect or diagnosis.  Even if a defect was noted at this Veteran's enlistment, the application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Wagner, 370 F.3d at 1096.

There is nothing in the service treatment records that show syncope or vasovagal syndrome manifest in service.  The Board acknowledges the Veteran's representative's statement regarding car, train, sea, or air sickness.  However, these statements were made by the Veteran on Reports of Medical History and not by the examiner.  In addition, the section of the form is identified as "Have you ever had or have you now" rendering it unclear whether these were current symptoms.  None of the Reports of Medical History completed by the Veteran during service indicate complaint, diagnosis, or treatment for any syncopal episode in service.  Therefore, consideration of whether the Veteran had pre-existing vasovagal syncope that was aggravated by service is not for consideration.

The February 2007 VA examiner reported that the Veteran had not had any recent episodes of vasovagal syncope and the Veteran's service treatment records did not reveal any episodes, and rendered the opinion that the Veteran's syncopal episodes were less likely as not caused by or related to her service.  The November 2015 VA examiner reported that the Veteran's service records did not reveal any chronic on-going treatment or condition for vertigo, which the examiner noted was the Veteran's complaint but is actually diagnosed as vasovagal syncope.  The examiner indicated that there was no documentation of relation between toxic exposure in Southwest Asia and the complaint of vertigo and the Veteran had other issues that can contribute to symptoms of syncope.  Thus, service connection as a result of environmental hazards during service is not warranted.  The examiner rendered the opinion that the Veteran's vertigo was less likely than not incurred in or caused by service.  Finally, the December 2016 VA examiner rendered the opinion that the condition was less likely than not incurred in or caused by service, indicating a review of the medical evidence did not reveal sufficient evidence supporting a disability during service and the Veteran had denied that she had been diagnosed with vasovagal syncope in service.  

The only other evidence in the record concerning the etiology of the Veteran's syncopal episodes is the Veteran's own statements.  Given her military experience as a medical specialist, she likely has more medical knowledge than the average lay person and is competent to report her symptoms and her assertions could support a diagnosis or etiology.  To the extent the Veteran's statements are competent, however, the Board affords the specific, reasoned, medical opinions provided by VA examiners greater probative weight than the Veteran's more general assertions.  Those opinions, taken together, reflect that the Veteran's current vasovagal syndrome is unrelated to service. 

Therefore, as the preponderance of the evidence is against a finding that the Veteran's vasovagal syncope was incurred in, caused by, or related to the Veteran's service, service connection is denied.

ORDER

Service connection for syncopal episodes, to include as due to an undiagnosed illness, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


